 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany is not :receiving. wood.When the scaler on the ev ning. shift-,completes..his shift, he procures the gate; key and: looks the 'gate which_remains.locked till the next day.The record shows that the wood scalers while on duty at the south.gate are responsible for all ingress to and egress from the plantthrough that gate.They have been instructed to, and, do keep all,unauthorized, persons out, directing them to the main entrance.Theyalso prevent : persons, including, employees, from. leaving,through thesouth. gate.They prevent wood trucks with more .than one person.aboard from entering or leaving... The scalers are not authorized to.use, force or violence in the discharge of the above duties. In the eventa person refuses to comply with their. orders-or an unauthorizedperson enters unnoticed, the scaler calls one of the deputized, guards.There are six wood scalers at the plant.They work rotating shiftsbetween the south gate and a railroad entrance ` which the recordshows is unguarded. Thus, all wood scalers spend a portion of theirtime at the Southgate.It is clear - from the record that the wood scalers are solely respon-sible for, policing the south gate, which is otherwise unguarded.Wetherefore find that the wood scalers are guards, who, pursuant tothe provisions of Section 9 (b) (3), may not-be included in the existingproduction and maintenance unit 4Therefore, we shall dismiss thepetition.[The Board vacated and, set aside the previous Decision and Direc-tion of Election and dismissed the instant petition.]8 Rabonier,Incorporated,'Case No. 10-RC-4498,(unpublished);Augusta Chemical Co.,124 NLRB 1021;W.W. Chambers Co., Inc.,124 NLRB 984;Aeroguild, Inc.,119 NLRB.329;Tennessee Knitting Millis,109 NLRB'628.AThe Joint Petitioners'request.that they be allowed to represent the wood scalers in itresidual unit is denied.See Section9 (b) (3) of the Act.Cam-Brese Corp.d/b/a Owl Drug CompanyandRetail ClerksUnion,Local1428.Case No. 21-CA-3802.August 10, 1960DECISION AND ORDEROn March 29,1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative - action, as set forth in the copy of the Inter-mediate Report attached. hereto. ; Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act,'the Board haszdeleg'.ted its powers' in connection with128 NLRB No. 62. OWL DRUG COMPANY553this case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cam-BreseCorp. d/b/a Owl Drug Company, Pomona, California, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Retail Clerks Union, Local 1428,or any other labor organization, by discharging or refusing to rein-state any of its employees, or by discriminating in any other mannerin regard to their hire or tenure of employment, or any term or con-dition of their employment.(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Retail Clerks Union, Local 1428,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring'TheRespondent has movedthe Boardto reopen the record in order to permit theintroductionof evidence which was not adducedat the hearing before the Trial Exam-inerThe Respondentdoes not assert thatthis is newly discovered evidence.The onlyreason it assigns for its failureto introducethe evidence at the hearing is that it was notrepresented by counsel and did not have the benefitof counsel's advice in preparing ananswerto the complaintand in preparing its defense.The complaint in this case wasserved on December 23, 1959,and the Respondent answered by letter of January 5, 1960.It does not appear, therefore, nor in factdoes the Respondent assert, that it was notadequately apprised of the charges against it,or that itwas deprivedof the opportunityto prepare its defenseThe Respondentwas represented at the hearing by its president.No icquest for adjournment was made on the groundthat it was unrepresented by counsel,or for any other reason.The Respondent was grantedample opportunity at the hearingto present its defense. In thesecircumstances,especiallyin view of thefact that noassertionismadethat the evidence it seeks tointroduce is newly discovered,we do notbelieve that Respondenthas shownadequatereason in support of its motion to reopenthe record, and themotion ishereby denied.See A.M. AndrewsCompany of Oregon, atat,112 NLRB 626, 627;Cousins Associates,Inc.,125 NLRB 73.Moreover,we note that while theRespondent in its motion to reopen the recordquestions the legal jurisdiction of the Boardby offeringto show thatits salesare whollyintrastate, the Respondent does not deny,as alleged in the complaint,that annual pur-chases inexcess of $50,000 from directlyoutside the State of Californiaare made by theRespondent,together with Cal-Camof California and Calabreseof Californiaas an inte-grated enterprise 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James T. Kelly, Anna M. Hampe, Della McCuiston,,Beth W. Reid, and Irma J. Newhouse immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, and makethem whole, in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for any loss of pay they may havesuffered by reason of the discrimination against them.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due underthis Order.(c)Post in its establishment at Pomona, California, copies of thenotice attached hereto marked "Appendix."' Copies of said notice, tobe furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event that this Orderis enforced by a decreeof a UnitedStates Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuantto a Decreeof theUnited StatesCourt of Appeals,Enforcing on Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Retail Clerks Union, Local 1428, or any other labor organiza-tion of our employees, by discriminatorily discharging or layingoff any of our employees because of their union membership or OWL DRUG COMPANY555activities, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition ofemployment, except to the extent permitted by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerceour employees in the exercise of the right to self -organiza-tion, to form, join, or assist Retail Clerks Union, Local 1428,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer Beth W. Reid, Anna M. Hampe, James T. Kelly,Della McCuiston, and Irma J. Newhouse immediate and full re-instatement to their former or substantially equivalent positions,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay suf-fered as a result of the discrimination against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization.We willnot discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in, or activity on behalf of, such labor organization.CAM-BRESE CORP. D/B/A OWL DRUG COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge filed,respectively,on November 19 andDecember 17, 1959, by Retail Clerks Union, Local 1428, herein called the Union,theGeneral Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel' and the Board, through the Regional Director for theTwenty-firstRegion(Los Angeles,California),issued a complaint,dated December22, 1959, against Cam-Brese Corp. d/b/a Owl Drug Company, herein called Re-IThis term specifically includes counsel appearing for the General Counsel at thehearing. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent, alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(1) and (3) andof Section 2(6) and (7) of the National Labor Relations Act, as amended fromtime to time, 61 Stat. 136, herein called the Act.Copies of the charges, complaint, and notice of hearing were duly served uponRespondent and the Union.Specifically, the complaint alleged that Respondent discharged Beth W. Reid onOctober 15, 1959, and on the following November 7 discharged Anna M. Hampe,James T. Kelly, Della McCuiston, and Irma J. Newhouse, and thereafter refusedto reinstate any of them, because each had joined or had assisted the Union or hadengaged in protected concerted activities.By letter, dated January 5, 1960, and received at the Regional Office the followingday, Respondent denied the commission of the unfair labor practices alleged.Pursuant to due notice, a hearing was held at Los Angeles, California, on January11, 1960, before the duly designated Trial Examiner.The General Counsel wasrepresented by counsel; Respondent by its president.Full opportunity was affordedallparties to be heard, to examine and cross-examine witnesses, to introducepertinent evidence, to argue orally at the conclusion of the taking of the evidence,and to file briefs on or before February 1, 1960.2 Briefs have been received fromtheGeneral Counsel and from Respondent's counsel which have been carefullyconsidered.On February 5, 1960, Respondent moved to reopen the hearing to receive furtherevidence which was not adduced at the hearing.Copies of the motion papers, theoriginals of which are hereby received in evidence and marked Trial Examiner'sExhibitNo. 1, were duly served upon the General Counsel, the Union, and theUnion's counsel.Under date of February 9, 1960, the General Counsel filed awrittenmemorandum and duly served copies thereof on Respondent's counsel, inopposition to said motion to reopen the hearing.The original of said memorandumof the General Counsel is hereby received in evidence and marked Trial Examiner'sExhibit No. 2On February 11, 1960, the Trial Examiner, by teletype directed toRespondent's counsel, the General Counsel, the Union, and the Union's counsel,denied the motion to reopen the hearing.A copy of said teletype is hereby receivedin evidence and marked Trial Examiner's Exhibit No. 3. In their brief, Respondent'scounsel renewed the motion to reopen the hearing.The motion is hereby deniedagain.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent, Cal-Cam of California, and Calabrese of California have been andare California corporations, and Respondent has been engaged in and is engagedin the operation of a retail drug store in Pomona, California.The capital stock ofthe three corporations hereinabove mentioned is owned by members of the Calabresefamily and the three corporations have one general manager who decides all laborpolicies and other employee policies.The payroll records and other records ofthe aforementioned three corporations are maintained in common and 85 percentof their purchases are made from a common source.Thereisaninterchange ofemployees among the three corporations.Respondent is a part of a single integrated enterpriseconsistingof the threecorporations which operate under centralized control and management and thesingle integrated enterprise constitutes a single employer within the meaning of theAct.This single integrated enterprise, in the course and conduct of its businessoperations, annually sells products at retail, having a value in excess of $500,000, andannually purchases products valued in excess of $50,000 directly from outside theState of California.On the basis of the foregoing facts, the Trial Examiner finds, in line with establishedBoard authority, that Respondent is engaged in, and during all times material wasengaged in, business affecting commerce within the meaning of the Act and that itsoperations meet the standards fixed by the Board for the assertion of jurisdiction.1At request of Respondent's counsel, who were retained after the close of the hearing,the time,to file briefs was extended to February 29, 1960 OWL DRUG COMPANY557II. THE LABOR ORGANIZATIONINVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THEUNFAIR LABOR PRACTICEA. The pertinent facts 3James T. Kelly credibly testified that he worked continuously for Owl from 1938until the store was taken over by Respondent; that about a week prior to October 8,atwhich time he was employed as a pharmacist, Samuel Calabrese and Westlundcame to the store and the former said to him, to quote from Kelly's testimony, "Hewould pay us union wages and also he had a better bonus plan than Owl had evergiven which he would explain to me when they took over and that he would posi-tively pay the union scale . . . that he wanted me to take over the prescriptiondepartment"; that Calabrese also stated that Respondent was not union but nonethe-less Calabrese desired him to stay; 4 that Calabrese further remarked that Westlundhad stated that Owl would grant him a 30-day leave of absence, which could beextended for another 30 or 60 days provided the Union would permit him to workfor Respondent; and that "I told him [Calabrese] if the union agreed for us to goon that way that I would stay if he would do as he said, pay the union scale and'give us the same benefits that we were getting there as a bonus and so forth."Kelly credibly, and without contradiction, further testified that on October 8, theday Respondent took over the store, "I asked Chuck 5 if all the things that Sam hadagreed to would be in effect, and he said they would just do as Sam had said"; thaton November 6, he noticed an advertisement which appeared in a Pomona newspaperof that day reading: "POSITION available for aggressive pharmacist who is lookingfor something better than just a job.Owl Drug"; and that the following day,November 7, he had the following conversation with Charles Calabrese.I told Chuck that I noticed they had an ad in the paper for a phamacist thenight before, and wanted to know whether it was I to go or whether they weretrying to get somebody to assist there, and he said no that it was true that I wasthe one that was suppose to go because I belonged to the union, that I wouldhave to, that he had orders from other people that he had to get rid of the old,all of the union help or else they would have to align themselves with the union.That is they would have to join the union or else get rid of all the old help,the union help.*******I told him that we were hired as regular help and that that was ourintentions, that when we told them we would stay that we were supposed tobe permanent. It was supposed to be a permanent job.*******He said that he thought it was that way himself, that it was the understand-ing he supposed when we started, but he had had recent orders.******He said my work had been superior in many ways and that he didn't seehow anybody else could have done it. It was very satisfactory; at any timesMost of the facts found in this section are based upon the testimony of James T.Kelly,Anna M. Hampe, Della McCuiston, and Beth W. Reid. In the light of theentire record in the case, all of which has been carefully read, and parts of which havebeen reread and rechecked several times, and being fullymindfulof the contentions ofthe parties with respect to the importance which each has placed upon the credibilityproblems here involved, the Trial Examiner finds that Kelly's, Hampe's McCuiston's, andReid's version of what was said and and what was done with respect to the incidentsabout which each testified to be substantially in accord with the facts.This finding isbased mainly upon the fact that the four named witnesses particularly impressed theTrial Examiner as being persons who were meticulous in not enlarging their testimonybeyond their actual memory of what occurred, whereas Samuel Ray Calabrese andKenneth A. Westlund, on the other hand, gave the Trial Examiner the impression that,they were attempting to conform their testimony to what each considered to be the bestinterestof Respondent.4At that time Calabrese knew Kelly was a union member.6Charles Calabrese, Respondent's vice president and a brother of Samuel Calabrese. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he could be of service to me he would certainly like to be, but he didn'tfeel like they wanted to align themselves with the union at this time.Chuck said, "Anytime that you are not a member of the union we willbe glad to put you on . . ., or to have you work for us"*******I asked him with regards to these narcotic forms and -things as to whetherIwas, that I was put on there as a permanent because my name would haveto go on the form for making, ordering narcotics and hypnotics and it takesfrom 30 to 60 days to get those things.I asked him what about that and he said he did not know. The only thingwas that he had been informed that all the union help had to go.Kelly was discharged on November 7.Anna M. Hampe worked for Owl from October 1955 until the store was takenover by Respondent, and worked thereafter as a salesgirl for Respondent. Shewas discharged on November 7. She was a union member at the time of herdischarge.Hampe, credibly, and without contradiction, testified that about mid-October,Charles Calabrese said to her, "I notice that you are a very good sales person . .Iwould like to have you remain with us"; and that she responded, "Why I wouldas long as I can."According to Hampe's undemed and credible testimony on or about October 15,Ray Churchill, the then store manager, said to her, "Well, I guess you know thatMiss [Beth W.] Reid was fired tonight"; that she replied, "Yes.When do I go?";thatChurchill said, "You don't.You stay"; that when Churchill said, "We hopeyou will," she remarked, "Well, I certainly would like to and I will stay as longas I can"; that in the latter part of October, she said to Churchill, "Ray, if we aregoing to stay, first are we going to stay?We would like to get uniforms"; thathe replied, "As far as I know you are"; that when she asked, "Is it all right if weget uniforms?", Churchill answered in the affirmative; and that he likewise answeredin the affirmative when she asked, "Will you pay for" the uniforms.Hampe also credibly, and without contradiction, testified that on November 7,the following transpired.Well, I had gone in to go to work and as I went back to put my purse up,Chuck says, "Anna, I want to talk to you before you go on the floor." Sohe said, "Let's go over to the fountain and we will have a cup of coffee andwe will talk."So we did. So, when he sat down he said, "Now, this issomething I just hate to do. I don't want to do this but it has to be done."I said, "What."And he said, "Well, we are going to have to lay you off.We have got word that we have to lay off all the union members by Mondayor become union," and I said, "Oh."He said, "Yes, I am really sorry."Hampe testified credibly further that on November 7, the day of her discharge,Charles Calabrese also said to her,"Iwas so pleased with the way that you covered the floor yesterday.. . .Believe me if there was anything I could do about it I wouldn't do this..That it just couldn't be helped.That if at any time I could see my way clearto drop the union, why they would be glad to help me or keep me on."I said that I couldn't do that because I had too much at stake. I havebeen in the union too long for that. So I told him I couldn't think of thatand I think that's about all.*******.He said that of course in the future they do expect to become union,but he said he didn't know when and he said that they couldn't think of itright now because they are just a new and up and coming concern.*******He also said .. . "If you could see your way clear or if you decide toquit the union, you could still go to work for us; but, I can't ask you to do it."Della McCuiston worked for Owl from November 11, 1946, until the store wastaken over by Respondent, and thereafter worked as a salesgirl for Respondentuntil she was discharged on November 7.At the time of her discharge she wasa union member. OWL DRUG COMPANY559According to McCuiston's undenied and credible testimony the following trans-pired between her and Charles Calabrese on November 7.6Well, he just told me that he was going to have to lay me off, that he wasvery sorry,but because I was a union member he couldn'tkeep me, and hesays, "Believe me, I have nothing against the union because I was a unionmember myself for five years, but . . . . It isn't against your work, and anytime you want me to give you a recommendation,Iwill be glad to. I will giveit to you in writing. I will mail it to your home. There is nothing against yourwork. I am very pleased with your work."Well, he said right then why it was a family affair and they couldn't see theirway clear to go union, but if they did in the future, why he could get in touchwith me.Beth W. Reid workedas a salesgirlfor Owl from December 19, 1952, until thestore was taken over by Respondent, and worked thereafter as a salesgirl for Re-spondent.At the time of her discharge, October 15, she was a union member.According to Reid's undenied and credible testimony, she had a conversation withCharles Calabrese, which took place during the week immediately prior to her dis-charge, wherein the following ensued.[Charles Calabrese] came up to the counter and he asked me how long I hadbeen there, and I said I had been there about seven years ... he asked .. .how was the business there and I said it was good; and in the course of the con-versation I mentioned that Al 7 had told me I could go to the Palm Springsstore and, but I said it was to my advantage to stay in Pomona because Iowned my home there, and I would like to stay here if something could beworked out with the union.I told him that I had a lot at stake in the union, fifteen years retirement andhealth and insurance benefits, and I would hate to give that all up, and he said,"Well, it would be a shame to give that up."*******he said when I said that I would hate to give that all up, all my unionaffiliations, he said well they weren't operating as union stores.Reid credibly, and without contradiction, further testified that on October 15Churchill told her that he was going to fire her; that he "had to let two go"; and thathe "wished the Calabreses would do their own firing. [I don't] like to do it."During the course of the hearing the following stipulation was entered by and be-tween the General Counsel and Samuel Calabrese:That if Irma J. Newhouse were called to testify under oath, she wouldtestify that she resides at 868 West Third Street, Pomona, California, that shewas employed at the drug store known as an Owl Drug Store at Second andGarey Avenue in Pomona as a drug sales clerk at least during the period ofOctober 8, 1959 to November 7, 1959, that she was a member of the RetailClerks Union, Local 1428, that on November 7, 1959, she received a phonecall from Mr. Pumpa, Al Pumpa, that as a result of that phone call she wentto the store and had a conversation with Mr. Chuck Calabrese in his office,thatMr. Chuck Calabrese said in substance that he was very sorry but he washaving to let the employees go, that Mr. Chuck Calabrese said he was pleasedwith Mrs. Newhouse's work, and that she was a good worker, and that he wouldlike to keep everyone but it was one of those things, and he wasn't able to; thatMrs. Newhouse asked Mr. Calabrese whether if she had a withdrawal from theunion or if she took a withdrawal she would be able to continue to work, andthatMr. Calabrese said yes, and that Mr. Calabrese added that they weren'tjust big enough for the union, that they just weren't ready for the union at thattime.The stipulated testimony of Newhouseremainsuncontradicted.6Kelly's version,which the Trial Examiner credits, regarding this incident,is substan-tially in accord with McCuiston's7 Al Pumpa,assistant store manager 560DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Concluding findingsThis case presents the comparatively rare situation where the recitation of the facts.leading up to the discharges vividly reveals their discriminatory character .8Therecord reveals,and the Trial Examiner finds, that prior to taking over the store, Re-spondent had decided to operate it as a nonunion store and that it would discharge allthe employees who remained members of the Union. The reason advanced by Re-spondent for refusing to keep any employees who refused to either abandon theUnion entirely or who refused to secure a union withdrawal card was because, toquote from Samuel Calabrese's testimony, "It was not economically feasible for[Respondent] to operate with union help."Thus, it is plain that the sole reason fordischarging the five persons here involved was their union membership.Upon the record as a whole, the Trial Examiner finds that the five complainantswere discharged because of their union membership.By so doing, Respondentviolated Section 8(a)(3) of the Act and since such conduct necessarily interferedwith, restrained, and coerced the said complainants in the exercise of the rightsguaranteed in Section 7 of the Act, Respondent also violated Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section 1, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that Respondent discriminated in regard to the hire andtenure of employment of James T. Kelly, Anna M. Hampe, Della McCuiston, BethW. Reid, and Irma J. Newhouse by discharging them, the Trial Examiner will recom-mend that Respondent offer them immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may havesuffered, by reason of said discrimination, by payment to each a sum of moneyequal to that which they would have earned as wages from the date of the discrimi-nation against them to the date of the offer of reinstatement, less their net earningsduring such period.Loss of pay shall be computed and paid in accordance with theformula adopted by the Board in F. W.Woolworth Company,90 NLRB 289.The unfair labor practices committed by Respondent in the instant case are suchas to indicate an attitude of opposition to the purposes of the Act generally. In ordertherefore, to make effective the interdependent guarantees of Section 7 of the Act,thereby minimizing industrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, it will be recommended that Respondent ceaseand desist from infringing in any manner upon the rights guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1428, is a labor organization within the meaningof Section 2(5) of the Act.2.Cam-Brese Corp. d/b/a Owl Drug Company, during all times material herein,was engaged in and now is engaged in commerce within the meaning of Section 2(6),and (7) of the Act.3.By discriminating in regard to the hire and tenure of employment of James T.Kelly, Anna M. Hampe, Della McCuiston, Beth W. Reid, and Irma J. Newhouse,thereby discouraging membership in Retail Clerks Union, Local 1428, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]8 Compare the oft-quoted observation of Chief Judge Parker inHartsellMills Com-pany v N.L.R B.,111 F. 2d 291, 293 (C.A. 4) ". . . direct evidence of a purpose toviolate the statute is rarely obtainable."Accord :N.L.R,B. v. Bird Machine Company,161 F. 2d 589, 592 (C.A. 1).N